 


EXHIBIT 10.3


 


FORM OF CHANGE IN CONTROL AGREEMENT


 

THIS AGREEMENT, dated as of the 10th day of March, 2008, is made by and between
Red Robin Gourmet Burgers, Inc., a Delaware corporation (the “Company”) and
                               (the “Executive”).

 

WHEREAS, the Company recognizes that it is difficult to attract and retain
highly qualified executives unless a certain degree of security can be offered
to such individuals against organizational and personnel changes which
frequently follow changes in control of a corporation; and

 

WHEREAS, even rumors of acquisitions or mergers may cause executives to consider
major career changes in an effort to assure financial security for themselves
and their families; and

 

WHEREAS, the Company desires to assure continuity of management and fair
treatment of its executives in the event of a Change in Control (as defined
below) and to allow them to make critical career decisions without undue time
pressure and financial uncertainty, thereby increasing their willingness to
remain with the Company notwithstanding the outcome of a possible Change in
Control transaction; and

 

WHEREAS, the Company recognizes that its executives will be involved in
evaluating or negotiating any offers, proposals or other transactions which
could result in Changes in Control of the Company and believes that it is in the
best interest of the Company and its stockholders for such executives to be in a
position, free from personal financial and employment considerations, to be able
to assess objectively and pursue aggressively the interests of the Company’s
stockholders in making these evaluations and carrying on such negotiations; and

 

WHEREAS, the Board of Directors (the “Board”) of the Company believes it is
essential to provide Executive with compensation arrangements upon a Change in
Control that provide Executive with individual financial security and that are
competitive with those of other corporations, and in order to accomplish these
objectives, the Board has caused the Company to enter into this Agreement.

 

NOW THEREFORE, the parties, for good and valuable consideration and intending to
be legally bound, agree as follows:

 

1.             Operation and Term of Agreement.  This Agreement shall be
effective as of the date first set forth above.  This Agreement may be
terminated by the Company upon 24 months’ advance written notice to Executive;
provided, however, that after a Change in Control of the Company during the term
of this Agreement, this Agreement shall remain in effect until all of the
obligations of the parties under the Agreement are satisfied and the Protection
Period has expired.  Prior to a Change in Control, this Agreement shall
immediately terminate upon termination of Executive’s employment or upon
Executive’s ceasing to be an officer of the Company.

 

2.             Certain Definitions.  For purposes of this Agreement, the
following words and phrases shall have the following meanings:

 

--------------------------------------------------------------------------------


 

(a)           “Cause” means: (i) Executive’s continual or deliberate neglect in
the performance of Executive’s material duties; (ii) Executive’s failure to
devote substantially all of Executive’s working time to the business of the
Company and its subsidiaries (other than as expressly permitted in a written
employment agreement between the Company and Executive); (iii) Executive’s
willful failure to follow the lawful directives of the Company’s Chief Executive
Officer or Executive’s immediate supervisor in any material respect;
(iv) Executive’s engaging willfully in misconduct in connection with the
performance of any of Executive’s duties, including, without limitation,
falsifying or attempting to falsify documents, books or records of the Company
or its subsidiaries, misappropriating or attempting to misappropriate funds or
other property, or securing or attempting to secure any personal profit in
connection with any transaction entered into on behalf of the Company or its
subsidiaries; (v) the violation by Executive, in any material respect, of any
policy or of any code or standard of behavior or conduct generally applicable to
employees of the Company or its subsidiaries; (vi) Executive’s breach of the
material provisions of this Agreement or any other non-competition,
non-interference, non-disclosure, confidentiality or other similar agreement
executed by Executive with the Company or any of its subsidiaries or other
active disloyalty to the Company or any of its subsidiaries (including, without
limitation, aiding a competitor or unauthorized disclosure of confidential
information); or (vii) Executive’s engaging in conduct which is reasonably
likely to result in material injury to the reputation of the Company or any of
its subsidiaries, including, without limitation, commission of a felony, fraud,
embezzlement or other crime involving moral turpitude, or sexual harassment.

 

(b)           “Change in Control” means:

 

(i)            The acquisition by any individual, entity or group (within the
meaning of Section 13(d)(3) or 14(d)(2) of the Exchange Act (a “Person”)) of
beneficial ownership (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) of more than 50% or more of either (1) the then-outstanding shares
of common stock of the Company (the “Outstanding Company Common Stock”) or
(2) the combined voting power of the then-outstanding voting securities of the
Company entitled to vote generally in the election of directors (the
“Outstanding Company Voting Securities”); provided, however, that, for purposes
of this definition, the following acquisitions shall not constitute a Change in
Control; (A) any acquisition directly from the Company, (B) any acquisition by
the Company, (C) any acquisition by any employee benefit plan (or related trust)
sponsored or maintained by the Company or any affiliate of the Company or a
successor, or (D) any acquisition by any entity pursuant to a transaction that
complies with subsections (iii)(A), (B) and (C) below;

 

(ii)           A majority of the individuals who serve on the Board as of the
date hereof (the “Incumbent Board”) cease for any reason to constitute at least
a majority of the Board; provided, however, that any individual becoming a
director subsequent to the date hereof whose election, or nomination for
election by the Company’s stockholders, was approved by a vote of at least
two-thirds of the directors then comprising the Incumbent Board (including for
these purposes, the new members whose election or nomination was so approved,
without counting the member and his predecessor twice) shall be considered as
though such individual were a member of the Incumbent Board, but excluding, for
this purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest

 

2

--------------------------------------------------------------------------------


 

with respect to the election or removal of directors or other actual or
threatened solicitation of proxies or consents by or on behalf of a Person other
than the Board;

 

(iii)          Consummation of a reorganization, merger, statutory share
exchange or consolidation or similar corporate transaction involving the Company
or any of its Subsidiaries, a sale or other disposition of all or substantially
all of the assets of the Company, or the acquisition of assets or stock of
another entity by the Company or any of its Subsidiaries (each, a “Business
Combination”), in each case unless, following such Business Combination, (A) all
or substantially all of the individuals and entities that were the beneficial
owners of the Outstanding Company Common Stock and the Outstanding Company
Voting Securities immediately prior to such Business Combination beneficially
own, directly or indirectly, more than 50% of the then-outstanding shares of
common stock and the combined voting power of the then-outstanding voting
securities entitled to vote generally in the election of directors, as the case
may be, of the entity resulting from such Business Combination (including,
without limitation, an entity that, as a result of such transaction, owns the
Company or all or substantially all of the Company’s assets directly or through
one or more subsidiaries (a “Parent”)) in substantially the same proportions as
their ownership immediately prior to such Business Combination of the
Outstanding Company Common Stock and the Outstanding Company Voting Securities,
as the case may be, (B) no Person (excluding any entity resulting from such
Business Combination or a Parent or any employee benefit plan (or related trust)
of the Company or such entity resulting from such Business Combination or
Parent) beneficially owns, directly or indirectly, more than 50% of,
respectively, the then-outstanding shares of common stock of the entity
resulting from such Business Combination or the combined voting power of the
then-outstanding voting securities of such entity, except to the extent that the
ownership in excess of more than 50% existed prior to the Business Combination,
and (C) at least a majority of the members of the board of directors or trustees
of the entity resulting from such Business Combination or a Parent were members
of the Incumbent Board at the time of the execution of the initial agreement or
of the action of the Board providing for such Business Combination; or

 

(iv)          Approval by the stockholders of the Company of a complete
liquidation or dissolution of the Company.

 

(c)           “Change in Control Date” shall be any date during the term of this
Agreement on which a Change in Control occurs.  Anything in this Agreement to
the contrary notwithstanding, if Executive’s employment or status as an officer
with the Company is terminated within six (6) months before the date on which a
Change in Control occurs, and it is reasonably demonstrated that such
termination (i) was at the request of a third party who has taken steps
reasonably calculated or intended to effect a Change in Control or
(ii) otherwise arose in connection with or anticipation of a Change in Control,
then for all purposes of this Agreement the “Change in Control Date” shall mean
the date immediately before the date of such termination.

 

(d)           “Code” shall mean the Internal Revenue Code of 1986, as amended.

 

(e)           “Disability” means a “permanent and total disability” within the
meaning of Section 22(e)(3) of the Code or as otherwise determined by the
Board.  The Company reserves the right, in good faith, to make the determination
of disability under this Agreement based upon

 

3

--------------------------------------------------------------------------------


 

information supplied by Executive and/or his medical personnel, as well as
information from medical personnel (or others) selected by the Company or its
insurers.

 

(f)            “Good Reason” means the occurrence of any of the following after
the applicable Change in Control: (i) a reduction in Executive’s compensation;
(ii) a relocation of the Company’s headquarters to a location more than twenty
(20) miles from the location of the Company’s headquarters immediately prior to
the Change in Control Date; (iii) a significant reduction in the then-effective
responsibilities of Executive without Executive’s prior written consent (for
this purpose, if the Company ceases to be a publicly-traded corporation,
Executive will not be deemed to have suffered such a reduction in the nature and
scope of his responsibilities solely because of the change in the nature and
scope thereof resulting from the Company no longer being publicly-traded); or
(iv) any failure by the Company to obtain the assumption of the obligations
contained in this Agreement by any successor as contemplated in Section 11(c) of
this Agreement; provided that Executive gives written notice to the Company  of
the existence of such a condition within ninety (90) days of the initial
existence of the condition and the Company has at least thirty (30) days from
the date when such notice is provided to cure the condition without being
required to make payments under this Agreement.

 

(g)           “Protection Period” means the period beginning on the Change in
Control Date and ending on the last day of the 18-month period following the
Change in Control Date.

 

(h)           “Subsidiary” means a company 50 percent or more of the voting
securities of which are owned, directly or indirectly, by the Company.

 

3.             Vesting Upon Change in Control.  If, during the Protection
Period, Executive’s employment is terminated by the Company other than for Cause
or Disability or other than as a result of Executive’s death or if Executive
terminates his employment for Good Reason,  any and all Common Shares (as
defined in Section 4(c)), options, restricted shares or other forms of
securities issued by the Company and beneficially owned by Executive (whether
granted before or after the date of this Agreement) that are unvested,
restricted, or subject to any similar restriction that would otherwise require
continued employment by Executive beyond the Change in Control Date in order to
be vested in the hands of Executive shall vest automatically and become
exercisable, or such restrictions shall lapse.

 

4.             Benefits Upon Termination Within a Protection Period.  If, during
the Protection Period, Executive’s employment is terminated by the Company other
than for Cause or Disability or other than as a result of Executive’s death or
if Executive terminates his employment for Good Reason, the Company shall,
subject to Sections 7 and 8, make the following payments to Executive:

 

(a)           All earned and determinable, but unpaid, wages and all earned and
determinable, but unused, vacation through the date of Executive’s termination
shall be paid to Executive in a lump sum in cash within ten (10) days after the
termination of Executive’s employment;

 

(b)           A severance amount equal to one times Executive’s “Annual
Compensation” shall be paid to Executive within ten (10) days after the
termination of

 

4

--------------------------------------------------------------------------------


 

Executive’s employment, to the extent such amount is less than or equal to two
times the lesser of (i) the sum of Executive’s Annual Compensation during the
year prior to the year that includes the effective date of termination, or
(ii) the maximum amount that may be taken into account under a qualified plan
pursuant to Section 401(a)(17) of the Code ($230,000 in 2008) (“Initial
Amount”).  To the extent that the severance amount pursuant to this
Section 4(b) exceeds the Initial Amount, the severance amount in excess of the
Initial Amount shall be paid to Executive on the date that is the earliest of
6 months after Executive’s “separation from service” within the meaning of IRC
Section 409A (a “Separation from Service”), Executive’s death, or such other
date as will not result in such payment being subject to additional tax under
Section 409A of the Code.  For purposes of this Section 4, “Annual Compensation”
shall be an amount equal to the sum of (i) Executive’s annual base salary from
the Company and its Subsidiaries (including scheduled base salary increases or
increases that are budgeted and approved either by the Compensation Committee of
the Board of Directors or by the Board of Directors of the Company in advance of
the Change in Control Date), annualized for any partial year, in effect
immediately prior to the Change in Control Date; and (ii) the annual bonus
amount earned by Executive for performance in the last completed calendar year
prior to the Change in Control Date for which bonuses have been paid or are
payable (which annual bonus may be in the aggregate if Executive has earned more
than one bonus payment for such calendar year);

 

(c)           Upon surrender by Executive (which surrender shall be at the sole
option of Executive) of his outstanding options to purchase common shares of the
Company (“Common Shares”) granted to Executive by the Company (the “Outstanding
Options”), an amount in respect of each Outstanding Option (whether vested or
not) equal to the difference between the exercise price of such Outstanding
Option and the fair market value of the Common Shares at the time of such
termination (but not less than the closing price for the Common Shares on
NASDAQ, or such other national stock exchange on which such shares may be
listed, on the last trading day such shares traded prior to the date of
termination); and

 

(d)           Upon Executive’s timely election of continuation coverage under
the Consolidated Omnibus Budget Reconciliation Act of 1985, as amended
(“COBRA”), the Company shall pay, on Executive’s behalf, the portion of premiums
of Executive’s group health insurance, including coverage for your eligible
dependents, that the Company paid immediately prior to the date of termination
(“COBRA Payments”) for the period that you are entitled to coverage under COBRA,
but not to exceed twelve months (“COBRA Period”).  The Company will pay such
COBRA Payments for Executive’s eligible dependents only for coverage for which
those dependents were enrolled immediately prior to the Date of Termination. 
Executive will continue to be required to pay that portion of the premium of
Executive’s health coverage, including coverage for Executive’s eligible
dependents, that Executive was required to pay as an active employee immediately
prior to the date of termination.  Within 30 days following the end of the COBRA
Period, the Company shall pay to Executive in a lump sum an amount equal to the
product of (x) the amount of the COBRA payment paid on Executive’s behalf for
the final month of the COBRA Period and (y) the number of months by which the
Cobra Period was less than twelve.

 

5.             Non-exclusivity of Rights.  Nothing in this Agreement shall
prevent or limit Executive’s continuing or future participation in any benefit,
bonus, incentive, or other plans, practices, policies, or programs provided by
the Company or any of its Subsidiaries and for

 

5

--------------------------------------------------------------------------------


 

which Executive may qualify, nor shall anything in this Agreement limit or
otherwise affect such rights as Executive may have under any stock option or
other agreements with the Company or any of its Subsidiaries.  Amounts that are
vested benefits or that Executive is otherwise entitled to receive under any
plan, practice, policy, or program of the Company or any of its Subsidiaries at
or subsequent to the date of termination shall be payable in accordance with
such plan, practice, policy, or program; provided, however, that Executive shall
not be entitled to severance pay, or benefits similar to severance pay, under
any plan, practice, policy, or program generally applicable to employees of the
Company or any of its Subsidiaries.

 

6.             Full Settlement; No Obligation to Seek Other Employment; Legal
Expenses.  The Company’s obligation to make the payments provided for in this
Agreement and otherwise to perform its obligations under this Agreement shall
not be affected by any set-off, counterclaim, recoupment, defense, or other
claim, right, or action that the Company may have against Executive or others. 
Executive shall not be obligated to seek other employment or take any other
action by way of mitigation of the amounts payable to Executive under any of the
provisions of this Agreement.  The Company agrees to pay, within five days
following timely written demand by Executive, but no later than the last day of
the third calendar year following the calendar year in which Executive
experiences a Separation from Service, all legal fees and expenses Executive may
reasonably incur as a result of any dispute or contest (regardless of outcome)
by or with the Company or others regarding the validity or enforceability of, or
liability under, any provision of this Agreement; provided that such legal fees
and expenses are incurred on or before the last day of the second calendar year
following the year in which Executive experienced a Separation from Service.  In
any such action brought by Executive for damages or to enforce any provisions of
this Agreement, he shall be entitled to seek both legal and equitable relief and
remedies, including, without limitation, specific performance of the Company’s
obligations under this Agreement, in Executive’s sole discretion.

 

7.             Tax-Related Adjustment.

 

(a)           Anything in this Agreement to the contrary notwithstanding and
except as set forth below, in the event it shall be determined that any payment
or distribution by the Company to or for the benefit of Executive (whether paid
or payable or distributed or distributable pursuant to the terms of this
Agreement or otherwise, but determined without regard to any additional payments
required under this Agreement) (a “Payment”) would be subject to the excise tax
imposed by Code Section 4999 or any interest or penalties are incurred by
Executive with respect to such excise tax (such excise tax, together with any
such interest and penalties, are hereinafter collectively referred to as the
“Excise Tax”), such Payment shall be reduced as described below.  If the
Payments are required to be reduced, they shall be reduced only to the extent
required, to prevent the imposition upon Executive of any Excise Tax.  Executive
shall determine which elements of the Payments shall be reduced to conform to
the provisions of this Section 7.  Subject to the provisions of
Section 7(b) below, all other determinations required to be made under this
Section 7, including whether and when a reduction in Payments is required and
the assumptions to be utilized in arriving at such determination, shall be made
by a certified public accounting firm designated by the Board (the “Accounting
Firm”) which shall provide detailed supporting calculations both to the Company
and Executive.  If the Accounting Firm is serving as accountant or auditor for
the individual, entity or group effecting the Change in Control Event, the Board
shall appoint another nationally recognized accounting

 

6

--------------------------------------------------------------------------------


 

firm to make the determinations required hereunder (which accounting firm shall
then be referred to as the Accounting Firm hereunder).  All fees and expenses of
the Accounting Firm shall be borne solely by the Company.

 

(b)           Executive shall take any position requested by the Company on
Executive’s federal income tax returns with respect to the treatment of the
Payment from the Company, the payment of any Indemnified Amount (as defined
below), and the receipt of any refund or interest paid by the government to
Executive as a result of a Contest (as defined below) (such position, a
“Requested Position”), provided that: (i) the Company shall provide Executive
with an opinion from nationally recognized accounting firm that there is
“substantial authority” for the Requested Position within the meaning of Code
Section 6662, and (ii) the general long term or senior unsecured corporate
credit rating of the Company or its successor is at least BBB- as rated by
Standard & Poors and Baa3 as rated by Moody’s Investor Services at the time
Executive would be required to take a Requested Position or the Company places
in an escrow account or otherwise provides security reasonably requested by
Executive to ensure payment to Executive of the indemnity amount that could
become due to Executive pursuant to the following sentence.  The Company shall
indemnify Executive for any tax, penalty and interest incurred by Executive as a
result of taking the Requested Position.  The amount for which Executive is
indemnified under the preceding sentence (the “Indemnified Amount”) shall be
computed on an after-tax basis, taking into account any income, Excise or other
taxes, including interest and penalties.  Executive shall keep the Company
informed of all developments in any audit with respect to a Requested Position. 
Upon payment of the Indemnified Amount, or (if the Indemnified Amount is not yet
payable) upon the Company’s written affirmation, in form and substance
reasonably satisfactory to Executive, of the Company’s obligation to indemnify
Executive with respect to the Requested Position, and provided part (ii) of the
first sentence of this Section 7(b) is satisfied at such time, the Company shall
be entitled, at its sole expense, to control the contest of any disallowance or
proposed disallowance of a Requested Position (a “Contest”), and Executive
agrees to cooperate in connection with a Contest, including, without limitation,
executing powers of attorney and other documents at the reasonable request of
the Company.  The Indemnified Amount shall be paid to Executive on or before the
date that is ten (10) days prior to the date when Executive is legally required
to remit such payment as a result of the disallowance of a Requested Position. 
Following payment by the Company of the Indemnified Amount, if the Requested
Position is sustained by the Internal Revenue Service or the courts, the Company
shall be entitled to any resulting receipt of interest or refund of taxes,
interest and penalties that were properly attributable to the Indemnified
Amount.  If a Requested Position is sustained in whole or in part in a final
resolution of a Contest, and if the Indemnified Amount therefore exceeds the
amount of taxes, penalties and interest payable by Executive as a result of the
Requested Position (determined on an after-tax basis after taking into account
payments made pursuant to the preceding sentence and this sentence), any such
excess portion of the Indemnified Amount shall be treated as a loan by the
Company to Executive, which loan Executive must repay to the Company together
with interest at the applicable federal rate under Code Section 7872(f)(2);
provided, however, that if at the time the Company is to make such payment, a
loan to Executive would not permitted under the Sarbanes-Oxley Act of 2002, as
amended, because Executive continues to be an officer or director of the
Company, the Company shall pursue such appeal in a manner that does not require
Executive to make such excess payment to the applicable taxing authority.

 

7

--------------------------------------------------------------------------------


 

8.             Code Section 409A Savings Provision.  Notwithstanding anything in
this Agreement to the contrary, the following provisions related to payments
treated as deferred compensation under Code Section 409A shall apply:

 

(a)           If, on the date of Executive’s Separation from Service, Executive
is a “specified employee,” within the meaning of Sections 409A(a)(2)(A)(i) and
409A(a)(2)(B)(i) of the Code, and as a result of such Separation from Service
Executive would receive any payment that, absent the application of these
provisions, would be subject to the constructive receipt, interest, and
additional tax provisions of Code Section 409A(a), then any such payment shall
be made on the date that is the earliest of: (i) six (6) months after
Executive’s Separation from Service, (ii) Executive’s date of death, or
(iii) such other earliest date for which such payment will not be subject to
such constructive receipt, interest, and additional tax.

 

(b)           If Executive would not have a Separation from Service and, as a
result of Executive’s termination of employment, would receive any payment that,
absent the application of this Section 8(b), would be subject to additional tax
imposed pursuant to Section 409A of the Code, then such payment shall instead be
payable on the date that is the earliest of (i) Executive’s Separation from
Service, (ii) the date Executive becomes disabled (within the meaning of
Section 409A(a)(2)(C) of the Code), (iii) Executive’s death, or (iv) such other
earliest date for which such payment will not be subject to such constructive
receipt, interest, and additional tax.

 

(c)           It is the intention of the parties that all amounts payable under
this Agreement not be subject to the constructive receipt, interest, and
additional tax resulting from the application of Code Section 409A.  To the
extent such amounts could become subject to such constructive receipt, interest,
and additional tax, the parties shall cooperate to amend this Agreement with the
goal of giving Executive the same or equivalent value of the benefits described
in this Agreement in a manner that does not result in such constructive receipt,
interest, and additional tax.

 

9.             Confidentiality and Nonsolicitation Provisions.

 

(a)           Confidentiality.  Executive shall hold in a fiduciary capacity for
the benefit of the Company all secret or confidential information, knowledge, or
data relating to the Company or any of its Subsidiaries, and their respective
businesses, obtained by Executive during Executive’s employment by the Company
or any of its Subsidiaries and that has not become public knowledge (other than
by acts of Executive or Executive’s representatives in violation of this
Agreement).  After the date of termination of Executive’s employment with the
Company, Executive shall not, without the prior written consent of the Company,
communicate or divulge any such information, knowledge, or data to anyone other
than the Company and those designated by it.  In no event shall an asserted
violation of the provisions of this Section constitute a basis for deferring or
withholding any amounts otherwise payable to Executive under this Agreement.

 

(b)           Non-Solicitation. Executive, for the twelve (12) month period
immediately following the date of termination of Executive’s employment, shall
not, either on his own account or jointly with or as a manager, agent, officer,
employee, consultant, partner, joint

 

8

--------------------------------------------------------------------------------


 

venturer, owner or shareholder or otherwise on behalf of any other person, firm
or corporation, directly or indirectly solicit or attempt to solicit away from
the Company any of its officers or employees or offer employment to any person
who, on or during the six (6) months immediately preceding the date of such
solicitation or offer, is or was an officer or employee of the Company;
provided, however, that (i) a general solicitation or advertisement to which an
employee of the Company responds shall in no event be deemed to result in a
breach of this Section 9(b), and (ii) it shall not be a violation of this
Section 9(b) for Executive to directly or indirectly solicit the employment of,
or to hire, [his][her] current executive assistant.

 

(c)           Survival; Reformation. The provisions of this Section 9 shall
survive the termination or expiration of this Agreement and Executive’s
employment with the Company and shall be fully enforceable thereafter.  If it
shall be finally determined that any restriction in this Section 9 is excessive
in duration or scope or is unreasonable or unenforceable under the laws of any
state or jurisdiction, it is the intention of the parties that such restriction
may be modified or amended to render it enforceable to the maximum extent
permitted by the law of that state or jurisdiction.

 

(d)           Remedies; Equitable Relief.  Should Executive violate the
non-solicitation provisions of Section 9(b), Executive will be obligated to pay
back to the Company all payments received pursuant to this Agreement and the
Company will have no further obligation to pay Executive any payments that may
be remaining due under this Agreement.  In the event that Executive breaches or
threatens to breach any of the provisions of this Section 9, in addition to and
without limiting or waiving any other remedies available to the Company under
this Agreement, in law or in equity, the Company shall be entitled to immediate
injunctive relief in any court, domestic or foreign, having the capacity to
grant such relief, to restrain such breach or threatened breach and to enforce
the provisions of this Section 9.

 

10.           Successors.

 

(a)           This Agreement is personal to Executive and without the prior
written consent of the Company shall not be assignable by Executive otherwise
than by will or the laws of descent and distribution.  This Agreement shall
inure to the benefit of and be enforceable by Executive’s legal representatives
or successor(s) in interest.  Executive may designate a successor (or
successors) in interest to receive any and all amounts due Executive in
accordance with this Agreement should Executive be deceased at any time of
payment.  Such designation of successor(s) in interest shall be made in writing
and signed by Executive, and delivered to the Company pursuant to
Section 15(b).  This Section 11(a) shall not supersede any designation of
beneficiary or successor in interest made by Executive, or separately covered,
under any other plan, practice, policy, or program of the Company.

 

(b)           This Agreement shall inure to the benefit of and be binding upon
the Company and its successors and assigns.

 

(c)           The Company will require any successor (whether direct or
indirect, by purchase, merger, consolidation, or otherwise) to all or
substantially all of the business or assets of the Company or any successor and
without regard to the form of transaction utilized to acquire the business or
assets of the Company, to assume expressly and agree to perform this Agreement

 

9

--------------------------------------------------------------------------------


 

in the same manner and to the same extent that the Company would be required to
perform it if no such succession or parentage had taken place.  As used in this
Agreement, “Company” shall mean the Company as defined above and any successor
to its business or assets as aforesaid (and any Parent of the Company or any
successor) that is required by this clause to assume and agree to perform this
Agreement or which otherwise assumes and agrees to perform this Agreement.

 

11.           Notice of Termination.  Any termination of Executive’s employment
by the Company for Cause or by Executive for Good Reason shall be communicated
by Notice of Termination to the other party given in accordance with
Section 15(b) of this Agreement.  For purposes of this Agreement, a “Notice of
Termination” means a written notice that (i) indicates the specific termination
provision in this Agreement relied upon, (ii) sets forth in reasonable detail
the facts and circumstances claimed to provide a basis for termination of
Executive’s employment under the provision so indicated, and (iii) if the date
of termination is other than the date of receipt of such notice, specifies the
termination date (which date shall be not more than 15 days after the giving of
such notice).

 

12.           Requirements and Benefits if Executive Is Employee of Subsidiary
of Company.  If Executive is an employee of any Subsidiary of the Company, he
shall be entitled to all of the rights and benefits of this Agreement as though
he were an employee of the Company and the term “Company” shall be deemed to
include the Subsidiary by whom Executive is employed.  The Company guarantees
the performance of its Subsidiary under this Agreement.

 

13.           Release of Claims.  All payments under this Agreement will be
contingent upon the execution of a Release of Claims by and between Executive
and the Company in the form attached as Appendix A to this Agreement.

 

14.           Miscellaneous.

 

(a)           This Agreement shall be governed by and construed in accordance
with the laws of the State of Delaware, without reference to principles of
conflict of laws.  The captions of this Agreement are not part of the provisions
hereof and shall have no force or effect.  In the event of any conflict between
this Agreement and the Company’s 1996 Stock Option Plan, 2000 Management
Performance Common Stock Option Plan, 2002 Stock Incentive Plan, 2004
Performance Incentive Plan, 2007 Performance Incentive Plan, any incentive plan
pursuant to which Executive has awards outstanding as of the date of this
Agreement or any other incentive plan that is adopted by the Company following
the date of this Agreement, the agreement or plan with the more favorable terms
to Executive shall control for purposes of such conflict.  This Agreement
supersedes all prior oral or written promises or agreements between the parties
related to the subject matter hereof.  This Agreement may not be amended or
modified otherwise than by a written agreement executed by the parties or their
respective successors and legal representatives.

 

(b)           All notices and other communications under this Agreement shall be
in writing and shall be given by hand delivery to the other party or by
registered or certified mail, return receipt requested, postage prepaid, to the
addresses for each party as first written above or to such other address as
either party shall have furnished to the other in writing in accordance

 

10

--------------------------------------------------------------------------------


 

with this Section.  Notices and communications to the Company shall be addressed
to the attention of the Company’s Corporate Secretary.  Notice and
communications shall be effective when actually received by the addressee.

 

(c)           Whenever reference is made in this Agreement to any specific plan
or program of the Company, to the extent that Executive is not a participant in
the plan or program or has no benefit accrued under it, whether vested or
contingent, as of the Change in Control Date, then such reference shall be null
and void, and Executive shall acquire no additional benefit as a result of such
reference.

 

(d)           The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement.

 

(e)           The Company may withhold from any amounts payable under this
Agreement such Federal, state, or local taxes as shall be required to be
withheld pursuant to any applicable law or regulation.

 

(f)            Executive’s failure to insist upon strict compliance with any
provision of this Agreement shall not be deemed to be a waiver of such provision
or any other provision.

 

IN WITNESS WHEREOF, Executive has set his hand to this Agreement and, pursuant
to the authorization from the Board, the Company has caused this Agreement to be
executed as of the day and year first above written.

 

 

RED ROBIN GOURMET BURGERS, INC.

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

EXECUTIVE

 

 

 

 

 

[Name]

 

11

--------------------------------------------------------------------------------


 

APPENDIX A

 

FORM OF GENERAL RELEASE

 

I,                                       , for good and valuable consideration,
including the performance by Red Robin Gourmet Burgers, Inc., a Delaware
corporation (the “Company”), of certain obligations under that certain Change in
Control Agreement dated as of March 10, 2008 between myself and the Company (the
“Change in Control Agreement”), do hereby release and forever discharge as of
the date hereof, the Company and all present, future and former subsidiaries,
affiliates, directors, officers, agents, attorneys, insurers, shareholders,
representatives and employees of the Company (including all subsidiaries,
affiliates, directors, officers, agents, attorneys, insurers, shareholders,
partners, representatives and employees thereof), and the successors and assigns
of each of them (collectively, the “Released Parties”) to the extent provided
below.

 

1.             Except as provided in Section 2 below, I knowingly and
voluntarily release and forever discharge the Company and the other Released
Parties from any and all claims, controversies, actions, causes of action,
cross-claims, counter-claims, demands, debts, damages (however styled, including
compensatory, liquidated, punitive or exemplary damages), claims for costs and
attorneys’ fees, or liabilities of any nature whatsoever in law and in equity,
both past and present (from the beginning of the world through the date of this
General Release) and whether known or unknown, suspected, or claimed against the
Company or any of the Released Parties which I, my spouse, or any of my heirs,
executors, administrators, representatives or assigns, have or may have, which
arise out of or are connected with my employment or association with, or my
separation or termination from, the Company (including, but not limited to, any
allegation, claim or violation, arising under:  Title VII of the Civil Rights
Act of 1964, as amended; the Civil Rights Act of 1991, as amended; the Equal Pay
Act of 1963, as amended; the Americans with Disabilities Act of 1990, as
amended; the Family and Medical Leave Act of 1993, as amended; the Civil Rights
Act of 1866, as amended; the Age Discrimination in Employment Act (29 U.S.C.
§ 621 et seq.), as amended (“ADEA”), subject to Section 15 below; the Worker
Adjustment Retraining and Notification Act, as amended; the Employee Retirement
Income Security Act of 1974, as amended; any applicable Executive Order
Programs; the Fair Labor Standards Act, as amended; or their state or local
counterparts; or under any other federal, state or local civil or human rights
law, or under any other local, state, or federal law, regulation or ordinance;
or under any public policy, contract or tort, or under common law; or arising
under any policies, practices or procedures of the Company; or any claim for
wrongful discharge, breach of contract, infliction of emotional distress,
defamation; or any claim for costs, fees, or other expenses, including
attorneys’ fees incurred in these matters) (all of the foregoing collectively
referred to herein as the “Claims”).  As part of the release set forth in this
Section 1, I fully and forever covenant not to sue or cause to be sued the
Company or any other Released Party with respect to any Claims.

 

2.             This General Release shall not relinquish, diminish, or in any
way affect (i) any accrued benefits under the terms of the Change in Control
Agreement or any other plans or programs of the Company which are due to me,
(ii) rights for indemnification as a director, officer or employee of the
Company under the Company’s certificate of incorporation or bylaws for duly
approved acts taken prior to the date of this General Release, subject to the
provisions

 

--------------------------------------------------------------------------------


 

thereof, or (iii) rights under any director & officer insurance or similar
insurance policies in effect prior to the date of this General Release.

 

3.             I represent that I have made no assignment or transfer of any
Claims, or any other matter covered by Section 1 above.  I agree that I will
indemnify, defend and hold harmless the Company from any and all Claims so
assigned and transferred.  I have not been involved in any personal bankruptcy
or other insolvency proceedings at any time since I began my employment with the
Company.  No child support orders, garnishment orders, or other orders requiring
that money owed to me by the Company be paid to any other person are now in
effect.

 

4.             In signing this General Release, I acknowledge and intend that it
shall be effective as a bar to each and every one of the Claims hereinabove
mentioned or implied that are released by me.  I further acknowledge and agree
that my separation from employment with the Company shall not serve as the basis
for any claim or action.  I agree that this General Release shall be given full
force and effect according to each and all of its express terms and provisions,
including those relating to unknown and unsuspected Claims (notwithstanding any
state statute that expressly limits the effectiveness of a general release of
unknown, unsuspected and unanticipated Claims), if any, as well as those
relating to any other Claims hereinabove mentioned or implied.  I acknowledge
and agree that this waiver is an essential and material term of this General
Release.  I therefore agree that in the event a Claim is brought seeking damages
against me in violation of the terms of this General Release, or in the event a
party should seek to recover against the other in any Claim brought by a
governmental agency on such party’s behalf, this General Release shall serve as
a complete defense to such Claims.  I further agree that I am not aware of any
pending or threatened charge or complaint of the type described above as of the
execution of this General Release.

 

5.             I agree that, by my signature below, I hereby resign from all
positions, including any board memberships, related to the Company and its
subsidiaries contemporaneously with the execution of this General Release.

 

6.             I understand that this General Release embodies the complete
agreement and understanding among the parties with respect to the subject matter
hereof and supersedes and preempts any prior understandings, agreements or
representations by or among the parties, written or oral, which may have related
to the subject matter hereof in any way.

 

7.             Whenever possible, each provision of this General Release shall
be interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this General Release is held by any court of competent
jurisdiction to be invalid, illegal or unenforceable in any respect under any
applicable law or rule in any jurisdiction, such invalidity, illegality or
unenforceability shall not affect any other provision or any other jurisdiction,
but this General Release shall be reformed, construed and enforced in such
jurisdiction as if such invalid, illegal or unenforceable provision had never
been contained herein.

 

8.             This General Release shall be binding in all respects upon, and
shall inure to the benefit of, the heirs, successors and assigns of the parties
hereto; provided that I acknowledge that I may not assign my rights under the
this General Release without the prior written consent of the Company.  I agree,
upon reasonable request of the Company, to execute, acknowledge and

 

--------------------------------------------------------------------------------


 

deliver any additional instrument or documents that may be reasonably required
to carry out the intentions of this General Release.  This General Release may
be executed in counterparts and facsimile signatures shall be originals for all
purposes.

 

9.             I agree that this General Release shall be interpreted and
construed in accordance with the laws of the State of Colorado and that any
disputes arising under this General Release or by any asserted breach of it, or
from the employment relationship between the Company and Executive, shall be
litigated in the state or federal courts in Colorado and I consent to such
jurisdiction.

 

10.           [Include if applicable]  I represent that I am over the age of
forty (40).  As part of the release set forth in Section 1, I knowingly and
voluntarily agree to waive any rights or claims arising out of or relating to
the ADEA (the “ADEA Waiver”) and acknowledge that I have been informed of the
following:

 

a.                                       I represent and acknowledge that I am
waiving any and all rights or claims that I may have arising under the ADEA;

 

b.                                      I represent and acknowledge that I have
been informed of my right to consult with an attorney regarding these ADEA
rights, before executing this General Release;

 

c.                                       I know and understand that I am not
waiving any rights or claims that may arise after the date this waiver of ADEA
rights is executed;

 

d.                                      I know and understand that in exchange
for the waiver of my rights under the ADEA, I am receiving consideration in
addition to any consideration to which I am already entitled;

 

e.                                       BY SIGNING THIS GENERAL RELEASE, I
REPRESENT AND ACKNOWLEDGE THAT I HAVE BEEN INVITED AND ADVISED TO CONSULT AN
ATTORNEY BEFORE SIGNING THIS DOCUMENT.  I acknowledge and understand that I have
been given a period of at least twenty-one (21) days in which to consider the
terms of the ADEA Waiver provided to me; and

 

f.                                         I understand that I have the right to
revoke this ADEA Waiver contained in this General Release at any time within
seven (7) days after signing this General Release, by providing written notice
to the following address:  Red Robin Gourmet Burgers, Inc., 6312 So Fiddlers
Green Circle, Suite 200, Greenwood Village, CO 80111, Attention: General
Counsel, and that, upon such revocation, this General Release will not have any
further legal force and effect.  I further understand and agree that this
General Release shall not become effective or enforceable until this seven day
revocation period has expired.

 

--------------------------------------------------------------------------------


 

By signing this General Release, I further represent and agree that:

 

(i)                                     I have read it carefully;

 

(ii)                                  I understand all of its terms and know
that I am giving up important rights, including but not limited to, rights under
Title VII of the Civil Rights Act of 1964, as amended; the Equal Pay Act of
1963, as amended; the Americans with Disabilities Act of 1990, as amended; and
the Employee Retirement Income Security Act of 1974, as amended;

 

(iii)                               I voluntarily consent to everything in this
General Release;

 

(iv)                              I have been advised to consult with an
attorney before executing this General Release and I have done so or, after
careful reading and consideration I have chosen not to do so of my own volition;

 

(v)                                 I have signed this General Release knowingly
and voluntarily and with the advice of any counsel retained to advise me with
respect to this General Release;

 

(vi)                              I agree that the provisions of this General
Release may not be amended, waived, changed or modified except by an instrument
in writing signed by an authorized representative of the Company and by me.

 

DATE:                                 , 20

 

 

[Executive]

 

Acknowledged and agreed to this            day of
                              ,

 

 

Red Robin Gourmet Burgers, Inc.

 

a Delaware corporation

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------